DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 3, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 4, 5, 7, 8, and 10-28 are pending.
4.	In the reply filed on March 17, 2021, applicant elected Group I, now claims 1, 4, 5, 8, 10-20, and 25-28, without traverse.
5.	Claims 7 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 4, 5, 8, 10-20, and 25-28 are examined on the merits.

Claim Rejections - 35 USC § 112
Claims 8, 10-14, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 8 is indefinite because lines 5-10 of the claim reiterate limitations that have already been presented in claim 1.  By reiterating these limitations, it is unclear if claim 8 is requiring the selection of an additional component and an additional disorder.  Clarification is needed.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 16, 17, 26, and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
9.	Claims 10 and 17 do not further limit their parent claims because they state that the acai berry seed extract is obtained by extraction with an ethanol hydroalcohol solution.  This limitation is already found in claim 1.  Thus, claims 10 and 17 do not add any further limitation. 
10.	Claim 16 does not further limit its parent claims because it requires the presence of components that are already recited in claim 1.  Thus, claim 16 does not add any new limitations to the claims.
11.	Claims 26 and 28 do not further limit their parent claims because they state that the acai berry seed fraction is obtained using “water, C1-C2 lower alcohol, and mixtures thereof.” These claims depend from claims 25/4 and 27/4.  Claim 4 states that the fraction is obtained with .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
12.	Claims 1, 4, 5, 8, 10-20, and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The claims are directed to extracts and fractions, and to the treatment of diseases and disorders related to the metabolic syndrome with acai berry seed extract or fraction of acai berry seed extract, and not any natural product. The claims are not directed to the extract or fraction in a natural isolate form. The specific non-natural extract and fraction were developed to be used for treating diseases and disorders related to the metabolic syndrome.

The acai berry seed extract (Claim 1) is obtained by extraction with ethanol hydroalcohol solution. The fraction of acai berry seed extract (Claim 4) is obtained by extraction of the acai berry seed extract with protic polar solvent selected from the group consisting of hexane, ethyl acetate, acetate, butanol, water, and mixtures thereof.

The composition claims (Claims 8, 10-20, and 25-28) comprise the acai berry seed extract or fraction of acai berry seed extract together with other acceptable excipients. They refer to interrelated claims and should be read together with extract and fraction claims.



However, as discussed in the previous Office action, while the extracts and fractions themselves may not be naturally occurring, the compounds which are present in the seed and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the seed.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally present in the seed and are simply soluble in the selected solvent.  Thus, extraction of endogenous ingredients from acai seed does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compounds with a solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
In regards to the claimed intended use of treating metabolic syndrome diseases and disorders, MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not 
Applicant also argues:
The examples of the present application show the advantages of the specific extract and fractions of the claimed invention.

For example, in example 4 (in vitro arteries relaxation test), the results demonstrate the intense vasodilatory activity of EHA (ethanol hydroalcohol solution) on mice mesenteric vessels, and further that the dose that produces 50% inhibitory effect on noradrenaline- induced vasoconstriction is the lowest among all tested in this experimental model. In the same test made with dimethylsulfoxide (DMSO), as a comparison parameter, it can be noticed that the % relaxation is very low in relation to the other samples.

It can be seen in FIG. 6f that DMSO was practically inactive in inducing vasodilatory effect and that the other fractions presented vasodilatory activity, mainly fraction 4, whose ID50 was very close to the ID50 of the EHA.

The other examples also demonstrate superior results of the extract and fractions of the claimed invention, proving the unexpected and superior activities of the specific extract and fractions of the present claims.

However, the results shown in the example 4 and the figures demonstrate the results for the EHA and the fractions.  However, as discussed above, the EHA and the fractions are considered to be directed to judicial exceptions because they are drawn to compounds that are naturally found in acai berry seed.  The results do not show that the EHA and the fractions have a markedly characteristic in comparison to the closest occurring natural counterpart which would be the naturally occurring compounds in each of the extracts and the fractions.  Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 102
13.	Claim(s) 1, 4, 5, 8, 10-20, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melo (Food Chemistry (2016), vol. 213, pp. 440-449) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
…reference does not teach or suggest that the specific extract and composition of the claims that also treats diseases and disorders associated with metabolic syndrome. Therefore, we point out that this reference does not anticipate or make obvious the present claims which refer to specific acai berry seed extract and fraction, and compositions thereof, that are used for treating diseases and disorders related to metabolic syndrome. The examples of the present application show that the solvents used to obtain the e specific extract and fraction provide advantages over other compounds (see comparative examples 4, 5 and 6).

However, the reference specifically teaches extracting acai seed with aqueous ethanol and then fractionated with water (see section 2.3).  The reference teaches that the fraction contains catechin, epicatechin, rutin, vitexin, and procyanidin dimer type B – isomer 2 (procyanidin B2) (see Table 3).  Thus, the reference teaches an extract and a fraction from acai berry that is structurally the same as the claimed extract.  The reference also teaches that the extract is combined with alpha-tocopherol (vitamin E), soybean oil, and liposomes.  The reference teaches that the extract should be added to food products (see Abstract and section 4).
The reference does not teach that the composition treats diseases and disorders associated with metabolic syndrome. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art composition is structurally the same as the claimed composition; thus, it should be capable of performing the .
14.	Claim(s) 1, 4, 5, 8, 10-12, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Oliveira (PLOS One (2015), vol. 10, no. 12, pp. 1-16) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
This reference is about a study attempting to understand mechanisms of adiposity and hepatic steatosis.

All the teachings of D3 are very broad compared to the teachings of the present application, which addresses a more specific issue.


However, this argument is not persuasive because the reference specifically teaches an extract from acai seeds made using water and ethanol.  This extract is then fractionated using ethyl acetate and water (see first two sections under “Materials and Methods”).  The reference teaches that the extract contain catechin.  Thus, the reference teaches an extract and a fraction from acai berry that is structurally the same as the claimed extract.
In addition, applicant argues:


However, as discussed above, the reference teaches acai seed extracts and fractions that are made using the same solvents as claimed.  Thus, the reference extracts and fractions are structurally the same as claimed extracts and fractions.  As discussed in MPEP section 2112.01, “ ‘Products of identical chemical composition can not have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Therefore, the reference extracts and fractions would inherently possess the same chemical and pharmaceutical properties if applicant’s invention functions as claimed.  

15.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655